Citation Nr: 1634159	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a neck injury, prior to October 25, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a neck injury, since October 25, 2011.

3.  Entitlement to a separate compensable rating for radiculopathy of the upper extremities as a residual of the Veteran's service-connected neck injury and cervical disc disease.  

4.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU) prior to October 15, 2004.  


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for residuals of a neck injury and assigned thereto an initial disability rating of 10 percent.

In July 2010, the Board issued a decision which denied the Veteran's claim seeking an increased initial evaluation for his service-connected residuals of a neck injury.  The Veteran timely appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an Order which remanded this matter in accordance with a Joint Motion for Remand (Joint Motion).

In April 2012, the Board remanded this matter for additional evidentiary development.  In July 2012, the RO issued a rating decision which granted an increased evaluation of 20 percent for the Veteran's service-connected residuals of a neck injury, effective October 25, 2011.  For the sake of clarity, the Board has restated the issue on appeal to acknowledge the currently assigned staged disability rating.

In February 2013, the Board remanded this matter for additional evidentiary development.  

The issues of entitlement to a separate compensable rating for radiculopathy of the upper extremities as a residual of the Veteran's service-connected neck injury and cervical disc disease and to a TDIU prior to October 15, 2004 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 25, 2011, the Veteran's residuals of a neck injury were manifested by no more than a slight limitation of motion of the cervical spine, with forward flexion of the cervical spine greater than 30 degrees, a combined range of motion of the cervical spine greater than 170 degrees, no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  Since October 25, 2011, the Veteran's residuals of a neck injury have been manifested by no more than a moderate limitation of motion of the cervical spine, forward flexion of the cervical spine greater than 15 degrees, and no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a neck injury, prior to October 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. Part 4, including Diagnostic Codes 5003, 5290 (2002), 5242 (2015).  

2.  The criteria for a disability rating in excess of 20 percent for residuals of a neck injury, since October 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. Part 4, including Diagnostic Codes 5003, 5290 (2002), 5242 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and the Veteran's records from the Social Security Administration.  VA examinations have been conducted and necessary opinions obtained.  

The Board notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records, examinations, and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

During the course of this appeal, the rating criteria for spine disorders were changed effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The new criteria are only applicable to the period of time since their effective date while the old criteria may be applied forward if in effect during the appeal period; the criteria most favorable to the claimant shall be applied. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  See also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

The Veteran's claim was filed in May 1999.  As such, both the current version of the rating schedule, effective September 26, 2003, and the prior version of the rating schedule apply to the Veteran's claim.  

Under Diagnostic Code 5003, degenerative arthritis established by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, which was in effect prior to September 26, 2003, a 10 percent evaluation is warranted for slight limitation of the cervical spine motion.  A 20 percent evaluation is warranted for moderate limitation of motion. The schedular maximum evaluation of 40 percent is warranted where the limitation of motion in the cervical spine is severe.  

Under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected area. 

Diagnostic Code 5242, used in evaluating degenerative arthritis of the spine, incorporates the General Rating Formula for Disease and Injuries of the Spine.  Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum schedular evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula provides to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id.

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation were zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Note 3 to the General Rating Formula provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note 4 to the General Rating Formula provide to round each range of motion measurement to the nearest 5 degrees.  Id.

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note 6 to the General Rating Formula provides to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

During the pendency of this appeal, VA amended the rating schedule for evaluating intervertebral disc syndrome (IVDS) two times, effective on September 23, 2002, and September 26, 2003, respectively.  Effective September 23, 2002, the only change in the rating schedule pertained to 38 C.F.R. § 4.71a, Diagnostic Code 5293, IVDS.  While maintaining its designation under Code 5293, the rating criteria changed in September 2002 from evaluating IVDS based on mild, moderate, severe and pronounced symptomatology to evaluating IVDS based on the total duration of incapacitating episodes requiring bed rest prescribed by a physician, or based on combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever results in the higher evaluation.  In September 2003, Diagnostic Code 5293 changed its designation to Diagnostic Code 5243, but the rating criteria remained largely the same.

Prior to September 23, 2002, a 10 percent evaluation was assignable for mild intervertebral disc syndrome under Diagnostic Code 5293. An evaluation of 20 percent was assignable for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent evaluation was assignable for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent evaluation was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The current Formula for Rating IVDS is based on incapacitating episodes and provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003 & 2015).

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

I.  Prior to October 25, 2011

Based upon a longitudinal review of the record, the Board concludes that the Veteran's residuals of a cervical spine injury do not warrant an initial rating in excess of 10 percent, at any time prior to October 25, 2011, under the current or former versions of the rating schedule.   

Prior to October 25, 2011, the Veteran's residuals of a cervical spine injury were manifested by no more than a "slight" limitation of the cervical spine motion.  At his July 2009 VA examination of the spine, range of motion testing revealed forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees,  right lateral rotation to 80 degrees, and left lateral rotation to 30 degrees.  The examination report noted that there was objective evidence of pain on active motion, and that no additional limitation of motion was found after repetitive testing.  The Veteran denied flare ups of spinal disease.  The report also noted that while there was guarding of movement, motor, sensory, and reflex examinations were all within normal range.  Finally, the report noted that the Veteran's cervical spine disability prevented him from daily activities, including chores, shopping, exercise, sports and recreation; had a moderate effect on his ability to drive; and a mild effect on his ability to travel.

Although the Board acknowledges the effect that the Veteran's cervical spine disability had on his daily activities and also the deficient range of motion his cervical spine exhibited in left lateral rotation, the remaining planes of motion were all found to be normal both before and after repetitive testing.  Moreover, motor, sensory, and reflex examinations were all normal.  Thus, the Board does not find this level of disability to be analogous to a "moderate" limitation of motion of the cervical spine.  Accordingly, a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior to September 26, 2003) is not warranted prior to October 25, 2011.

The Board has also considered the application of other potentially relevant diagnostic code provisions under the prior criteria of the rating schedule to determine whether a rating in excess of 10 percent prior to October 25, 2011, is possible.  Taking the diagnostic code provisions in numerical order, Diagnostic Code 5285 is not applicable because there is no evidence of a vertebral fracture.  The July 2009 VA examination explicitly stated that there was no fracture of one or more vertebral bodies.  Diagnostic Codes 5286 and 5287 do not apply to the Veteran's claim because he does not have ankylosis.  The Board recognizes that the Veteran had cervical fusion of C5-6 and C6-7 which could be considered ankylosis; however, for a higher rating the evidence would need to show ankylosis of the entire cervical spine.  The July 2009 VA examiner explicitly found there was no spinal ankylosis.  Diagnostic Codes 5288, 5289, 5291, and 5292 do not apply because they pertain to portions of the spine not pertinent to this disability.  

Diagnostic Code 5293, the code for intervertebral disc syndrome does not apply because there have been no documented incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician or any attacks of IVDS (as contemplated in the version of Diagnostic Code 5293 in effect prior to September 23 2002) at any point prior to October 25, 2011.  As such, Diagnostic Code 5293 also cannot provide a basis for an increased rating under the old regulations.

Diagnostic Code 5294, pertaining to sacroiliac injury and weakness, has not been shown by the medical evidence, and Diagnostic Code 5295 applies to a portion of the spine not pertinent to this disability.  As such, the Veteran is not entitled to a rating in excess of 10 percent under the prior version of the rating schedule.

The Board also finds that a higher evaluation of 20 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5242, at any time prior to October 25, 2011.   Forward flexion was to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, right lateral rotation to 80 degrees, and left lateral rotation to 30 degrees.  As noted in that formula, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected area.  Accordingly, a higher evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The current version of the rating schedule also allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Again, as discussed above, there have been no documented incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician at any time prior to October 25, 2011.  

For the above reasons, an initial disability rating in excess of 10 percent is not warranted under either the former or the current version of the rating criteria at any point in time prior to October 25, 2011.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  While the July 2009 VA examiner noted pain on active motion, he did not indicate additional loss of motion on repetitive use, and found that the Veteran's left lateral rotation was limited to 30 degrees by pain, which was taken into account by the RO when assigning the current 10 percent rating.  

The Board also notes that the evidence of record includes the report of a March 2005 VA joints examination.  Although this examination documented the Veteran's complaints of pain, numbness, spasms, and weakness from the neck down the left arm, it did not provide any specific range of motion findings of the cervical spine.  

In addition, private treatment records from W.C., M.D., dated in 1998, revealed x-ray evidence of degenerative disc disease and degenerative joint disease of the cervical spine, and noted limited ranges of motion secondary to complaints of pain.  However, records from Dr. W.C. did not provide any specific range of motion findings.  Similarly, although private treatment records from J.F., Jr., M.D., found pain upon flexion and extension of the Veteran's neck with limited range of motion, these records did not provide any specific range of motion findings.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his symptoms prior to October 11, 2011.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In this case, the Veteran was trained as a medic in service and has some medical knowledge.  However, the Board is affording more probative weight to the examiner's findings made after examination and interview of the Veteran.  

Accordingly, the Board finds that the 10 percent initial disability rating assigned prior to October 25, 2011, adequately compensates the Veteran for the level of impairment caused by his residuals of a neck injury.




B.  Since October 25, 2011

Since October 25, 2011, the RO has assigned the Veteran's residuals of a neck injury a 20 percent disability evaluation.

Based upon a review of the record, the Board concludes that the Veteran is not entitled to a disability rating in excess of 20 percent at any point in time since October 25, 2011, under either version of the rating schedule.  
Since October 25, 2011, the Veteran's residuals of a cervical spine injury have been manifested by no more than a "moderate" limitation of the cervical spine motion.  At the Veteran's July 2014 VA examination of the spine, range of motion testing of the cervical spine revealed forward flexion to 20 degrees, with pain beginning at 10 degrees; extension to 40 degrees, with pain beginning at 20 degrees; right and lateral flexion to 20 degrees, with pain beginning at 20 degrees; and right and left lateral rotation to 60 degrees, with pain beginning at 60 degrees.  This range of motion was not reduced following repetitive motion testing.  At his October 2011 VA examination of the spine, range of motion testing of the cervical spine revealed flexion to 30 degrees and extension to 20 degrees, with pain on motion.  Although the Board acknowledges the effect that the Veteran's cervical spine disability has on his range of motion and daily activities, the Board cannot find that overall, this level of disability is analogous to a "severe" limitation of motion of the cervical spine.  Accordingly, the next higher evaluation of 30 percent, is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior to September 26, 2003).  

The Board has also considered the application of other potentially relevant diagnostic code provisions under the prior criteria of the rating schedule to determine whether a rating in excess of 20 percent possible at any point since October 25, 2011.  Diagnostic Codes 5285, 5286, and 5287 are not applicable because there is no evidence of ankylosis or vertebral fracture.  Of note, the examiner in July 2014 specifically notes that there was no spinal ankylosis.  The Board recognizes that the Veteran had cervical fusion of C5-6 and C6-7 which could be considered ankylosis; however, for a higher rating the evidence would need to show ankylosis of the entire cervical spine.  Diagnostic Codes 5288, 5289, 5291, and 5292 do not apply because they pertain to portions of the spine not pertinent to this disability.  

Diagnostic Code 5293, the code for intervertebral disc syndrome, does not apply because there have been no documented incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician or any attacks of IVDS (as contemplated in the version of Diagnostic Code 5293 in effect prior to September 23 2002) since October 25, 2011.  The July 2014 VA examination of the spine noted that there were no muscle spasms, guarding or muscle atrophy and no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  As such, Diagnostic Code 5293 does not provide a basis for an increased rating under the old regulations.

Diagnostic Code 5294, pertaining to sacroiliac injury and weakness, has not been shown by the medical evidence, and Diagnostic Code 5295 applies to a portion of the spine not pertinent to this disability.  As such, the Veteran is not entitled to a rating in excess of 20 percent under the prior version of the rating schedule since October 25, 2011.

Under the current version of the rating criteria, a 30 percent rating is warranted when forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected area.  

The range of motion exhibited by the Veteran's cervical spine since October 25, 2011, does not warrant a higher evaluation under 38 C.F.R. § 4.71a Diagnostic Code 5242 (which became effective September 26, 2003).  Since October 25, 2011, the Veteran's residuals of cervical spine injury have been manifested by forward flexion of the cervical spine greater than 15 degrees.  

The current version of the rating schedule also allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, since October 25, 2011, there have been no documented incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician at any time.  

For the above reasons, a rating in excess of 20 percent is not warranted under either the former or the current version of the rating criteria at any time since October 25, 2011.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  While the July 2014 VA examiner noted pain on active motion, he did not indicate additional loss of motion on repetitive use.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his symptoms since October 25, 2011.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In this case, the Veteran was trained as a medic in service and has some medical knowledge.  However, the Board is affording more probative weight to the examiner's findings made after examination and interview of the Veteran.  

Accordingly, the Board finds that the 20 percent disability rating assigned since October 25, 2011, adequately compensates the Veteran for the level of impairment caused by his residuals of a neck injury.

C.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of pain which affects certain activities, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

An initial evaluation in excess of 10 percent for residuals of a neck injury, prior to October 25, 2011, is denied.

An evaluation in excess of 20 percent for residuals of a neck injury, since October 25, 2011, is denied.


REMAND

As noted above, objective neurological abnormalities associated with a spine disorder are to be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  In this case, the Veteran is service-connected for residuals of a neck injury, to include cervical disc disease, and there is some evidence suggesting that the Veteran may have radiculopathy as a residual of the neck injury or a byproduct of the service-connected cervical disc disease.  For example, in August 1998 Dr. W.C.'s assessment of the Veteran included rule out left upper extremity radiculopathy.  In March 2001, Dr. W.C. changed the assessment to cervical radiculopathy of the left upper extremity.  The physician's assistant who performed the Veteran's July 2014 examination noted the Veteran's report of mild intermittent pain in the upper extremities and that the Veteran had mild radiculopathy of the C5-C6 nerve roots bilaterally.  In a July 2015 addendum to that opinion a VA physician (not the physician's assistant who examined the Veteran) opined that while the Veteran had symptoms of radiculopathy at his examination, the examination was normal and therefore the Veteran did not have a diagnosis of bilateral upper extremity radiculopathy but instead had subjective symptoms and complaints.  However, the Board notes that as early as March 1999 an MRI was interpreted as showing cervical spondylosis at C5-6 with significant left-sided neuroforaminal stenosis.  At this point, it is unclear to the Board whether the Veteran has radiculopathy of either upper extremity related to his service-connected neck disability that is distinct from his service-connected left shoulder impingement syndrome.  As such, an additional examination and medical opinion is necessary.  

In a June 2015 rating decision the RO granted an earlier effective date for the award of a TDIU, making the effective date October 15, 2004.  The RO indicated that this was a complete grant of the benefits sought on appeal, apparently because the Veteran filed his claim for a TDIU on October 15, 2004.  However, in his October 2004 claim for a TDIU, the Veteran indicated that he was unemployable because of his neck disability.  Service connection was subsequently granted for that disability and the Veteran appealed the rating assigned, which is the issue addressed in this decision.  The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, consideration for a TDIU should extend to May 10, 1999, the date the Veteran filed the claim that resulted in the appeal currently before the Board.  As this issue was not addressed in the most recent Supplemental Statement of the Case, it must be remanded.  38 C.F.R. § 19.37 (2015)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine if he has upper extremity radiculopathy as a result of his service-connected residuals of neck injury with cervical disc disease.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on whether the Veteran currently has radiculopathy of either upper extremity as a result of his service-connected neck disability that is separate from his service-connected left shoulder impingement syndrome.

In answering the above, the examiner is asked to consider the March 1999 MRI showing cervical spondylosis at C5-6 with significant left-sided neuroforaminal stenosis, the March 2001 assessment of cervical radiculopathy of the left upper extremity made by Dr. W.C., and the VA examinations of record along with the VA addendum opinion offered in July 2015.

A complete rationale should be provided for the opinion offered.

2.  The AOJ should consider whether an additional determination is needed from the Director of Compensation Service prior to adjudicating the TDIU claim.  

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


